NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 15a0792n.06

                                                  No. 15-5522

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

ALICIA WILLIAMS,                                        )
                                                                                                FILED
                                                        )                               Dec 04, 2015
        Plaintiff-Appellant,                            )                           DEBORAH S. HUNT, Clerk
                                                        )
v.                                                      )        ON APPEAL FROM THE
                                                        )        UNITED STATES DISTRICT
STEAK ‘N SHAKE, INC.,                                   )        COURT FOR THE WESTERN
                                                        )        DISTRICT OF KENTUCKY
        Defendant-Appellee.                             )
                                                        )
                                                        )

        Before: GRIFFIN and KETHLEDGE, Circuit Judges; CLELAND, District Judge.*

        KETHLEDGE, Circuit Judge. This is an appeal in which the appellant does not purport

to identify any error by the district court. Alicia Williams worked for Steak ‘N Shake for almost

seven years. Eventually they fired her. She brought this lawsuit pro se, asserting claims under

the Americans with Disabilities Act, 42 U.S.C. § 12112, and state law. The district court granted

summary judgment to Steak ‘N Shake on all of Williams’s claims because she had no evidence

to support them. Now represented by counsel on appeal, Williams does not identify any specific

error by the district court or even describe the actual proceedings below. Instead her brief to this

court is a meditation upon the putative injuries that court rules and procedures inflict upon pro se

litigants. Williams therefore provides us with no lawful basis upon which to grant her relief.

        The district court’s judgment is affirmed.




*
 The Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, sitting by
designation.